COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


CHAPMAN LUMBER COMPANY, INC. AND
 WOOD PRODUCTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION
                                            MEMORANDUM OPINION * BY
v.   Record No. 1024-97-1                 JUDGE JAMES W. BENTON, JR.
                                             NOVEMBER 18, 1997
GREGORY W. GREENE


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Bradford C. Jacob (Taylor & Walker, P.C., on
             brief), for appellants.

             Randolph A. Raines, Jr. (Ferguson, Rawls,
             MacDonald, Overton & Grissom, P.C., on
             brief), for appellee.


     Chapman Lumber Company, Inc. appeals the Workers'

Compensation Commission's award of benefits to Gregory W. Greene

for his work-related injury by accident.        Chapman Lumber contends

that the commission erred (1) in admitting hearsay evidence

concerning a doctor's referral; (2) in finding Chapman Lumber

responsible for certain medical treatment; and (3) in awarding

temporary total disability benefits from March 20, 1996 and

continuing.    For the reasons that follow, we affirm the award.

                                   I.

     Upon appellate review, this Court must construe the evidence

in the light most favorable to the party prevailing below.         In

addition, we must uphold the commission's findings of fact when

         *
          Pursuant to Code     §   17-116.010    this   opinion   is    not
designated for publication.
they are supported by credible evidence.     See Lynchburg Foundry

Co. v. Goad, 15 Va. App. 710, 712, 427 S.E.2d 215, 217 (1993);

Jensen Press v. Ale, 1 Va. App. 153, 157, 336 S.E.2d 522, 524

(1985).

        The evidence proved that Greene was employed by Chapman

Lumber as the operator of a front-end loader.    On April 5, 1995,

Greene was climbing onto the loader when he slipped and fell to

the ground, landing on a piece of pine bark and "snapping" his

knee.    Greene told a supervisor about the injury but said that he

would continue to work because he could not afford to take any

time off.
        Three weeks later, Greene called William Chapman, the

president of Chapman Lumber, and told Chapman that Greene's knee

would not bear his weight.    Chapman gave Greene the names of two

doctors.    When Greene called the first doctor's office, he was

informed that the doctor would not be able to see him for ten

days.    Greene called the second doctor and was told that the

doctor would be out for one to two weeks.    Upon receiving these

responses, Greene again called Chapman.    Chapman told Greene that

if he was "in that much pain," he should use his health insurance

and go to the emergency room.

        Greene went to a hospital emergency room where he was

referred to Dr. Smith, an orthopedic surgeon.    Dr. Smith examined

Greene and ordered an MRI.    After reviewing the MRI, Dr. Smith

diagnosed a peripheral tear of the posterior body of the medial



                                  -2-
meniscus and a possible tear of the anterior cruciate ligament

and recommended surgery.   Greene testified that Dr. Smith gave

him a choice of physicians in two locations, Greenville and

Norfolk.    When Greene chose Greenville because of transportation

considerations, Dr. Smith referred Greene for surgery to Dr.

Barsanti.   Later, upon learning that he would not be able to

obtain transportation to Greenville, Greene testified that he

called Dr. Smith and asked if he could instead go to Dr. Persons

in Suffolk.   Greene testified that Dr. Smith told him to take the

referral letter Dr. Smith had written to Dr. Barsanti and give it

to Dr. Persons.   At the hearing, the deputy commissioner ruled

that Greene's testimony regarding his telephone conversation with

Dr. Smith about his request to see Dr. Persons was inadmissible

because it was hearsay.
     After reviewing the MRI, Dr. Persons performed

reconstructive surgery on Greene's knee on July 11, 1995.    On

January 11, 1996 and March 20, 1996, Dr. Persons diagnosed

further complications as a result of the initial injury and

recommended Greene undergo a second arthroscopic surgery in the

summer of 1996.   On March 20, Dr. Persons noted that Greene could

not perform "any manual labor until this problem is fixed."

     The deputy commissioner ruled that Chapman Lumber was not

responsible for the care rendered by Dr. Persons because no

evidence proved that Dr. Smith referred Greene to Dr. Persons.

The deputy commissioner awarded Greene compensation for temporary




                                 -3-
total disability from April 24, 1995 until March 20, 1996.    The

deputy commissioner rendered his decision on September 30, 1996.

 Following that decision, the medical reports of Dr. Richard T.

Holden were tendered to the commission. 1

     Upon review, the commission ruled that the hearsay testimony

concerning Dr. Smith's referral to Dr. Persons was admissible.

Therefore, the commission held that Dr. Persons' treatment was

authorized and that Chapman Lumber was responsible for the care

rendered by Dr. Persons.   The commission also found that Greene

remained totally disabled after March 20, 1996 and awarded him

benefits continuing from that date "until circumstances require a

modification."
                                  II.

     Chapman Lumber first contends that the hearsay testimony

concerning Dr. Smith's referral of Greene to Dr. Persons was

inadmissible.    We disagree.   The principle is well established

that "the Commission is not governed by common-law rules of

evidence and . . . it has discretion to give probative weight to

hearsay statements in arriving at its findings of fact."     Chavis

Transfer v. Dicks, 229 Va. 548, 555, 331 S.E.2d 449, 453 (1985).

See also Williams v. Fuqua, 199 Va. 709, 714, 101 S.E.2d 562, 566

(1958) (acknowledging that "[t]he . . . Commission is not
     1
      Dr. Holden operated on Greene's knee in November 1996.
  However, the record contains no indication that the commission
accepted Dr. Holden's reports for filing. Indeed, the commission
in its April 11, 1997 review decision did not refer to those
records.



                                  -4-
governed in its decisions by common law rules of evidence, and

. . . that hearsay statements are properly admissible before

it."); Derby v. Swift & Co., 188 Va. 336, 341, 49 S.E.2d 417, 419

(1948) (holding that "[h]earsay evidence is admissible under the

Workmen's Compensation Act and is used as the basis of an

award.").

     Consistent with these principles, the commission's rules

provide, in part, as follows:
          Except for rules which the Commission
          promulgates, it is not bound by statutory or
          common law rules of pleading or evidence nor
          by technical rules of practice.
                 The Commission will take evidence at
            hearing and make inquiry into the questions
            at issue to determine the substantial rights
            of the parties, and to this end, hearsay
            evidence may be received. (Emphasis added.)


Virginia Workers' Compensation Commission Rule 2.2.     On numerous

occasions this Court has referred to the commission's rule

permitting hearsay and has held that hearsay evidence is

admissible before the commission.      See Cox v. Oakwood Mining,
Inc., 16 Va. App. 965, 969, 434 S.E.2d 904, 907 (1993); Baker v.

Babcock & Wilcox Co., 11 Va. App. 419, 426, 399 S.E.2d 630, 634

(1990); Franklin Mtg. Corp. v. Walker, 5 Va. App. 95, 99, 360

S.E.2d 861, 864 (1987), aff'd en banc, 6 Va. App. 108, 367 S.E.2d

191 (1988).

     The commission, as the finder of fact, was entitled to

determine the weight and credibility of Greene's testimony.         See

Uninsured Employer's Fund v. Mounts, 24 Va. App. 550, 559, 484



                                 -5-
S.E.2d 140, 144 (1997).     The commission found that Greene's

testimony was credible.     Moreover, the evidence proved that Dr.

Persons' medical records contained the referral letter from Dr.

Smith to Dr. Barsanti and contained Dr. Smith's medical reports

concerning Greene.   That evidence corroborated Greene's

testimony.    Therefore, we cannot say that the commission's

finding was not supported by credible evidence.

     Chapman Lumber further argues that when the commission ruled

on review that the hearsay evidence was admissible, the

commission was required to remand the case for additional

evidence.    We disagree.   The commission found that "apart from

the issue of the truth or falsity of the attributed statement by

Dr. Smith," Greene was authorized to seek treatment with Dr.

Persons.    Credible evidence in the record supports that finding.

Furthermore, the record established that Greene disclosed in his

pre-hearing deposition that Dr. Smith referred him for treatment.

The record also established that Dr. Persons treated Greene and

that Dr. Persons' files contained Dr. Smith's reports and

referral letter.   Thus, the issue regarding the referral was not

a surprise.
     In addition, the commission's rule allowing hearsay is so

clear and firmly established that Chapman Lumber's objection

seeking to bar the evidence was meritless, as was the deputy

commissioner's ruling.      Moreover, after the evidentiary hearing,

Chapman Lumber had the opportunity to question Dr. Smith when his




                                   -6-
deposition was taken and failed to pursue the issue of the

referral.   We find no error in the commission's ruling.

                               III.

     "Whether the employer is responsible for medical expenses

 . . . depends upon . . . whether the treating physician made a

referral to the patient."   Volvo White Truck Corp. v. Hedge, 1

Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).

     Greene testified that Dr. Smith offered him a choice between

physicians in Norfolk or Greenville.   Greene chose Greenville

because of transportation concerns.    However, Greene testified

that when his transportation situation changed, prohibiting

travel to Greenville to see Dr. Barsanti, Greene then telephoned

Dr. Smith to ask if he could see Dr. Persons instead.   Dr. Smith

told Greene that he should give Dr. Persons the letter Dr. Smith

had written to Dr. Barsanti.
     Greene's testimony, along with the corroborating evidence

found in Dr. Persons' files, supports the commission's finding

that Greene received a referral from Dr. Smith to be treated by

Dr. Persons.   Therefore, the commission did not err in ruling

that Chapman Lumber was responsible for the medical treatment

provided by Dr. Persons.

                                IV.

     In determining that Greene was entitled to temporary total

disability benefits from March 20, 1996 and continuing, the

commission relied upon Greene's testimony and Dr. Persons'



                                -7-
medical reports and deposition.

     Dr. Persons testified that when he saw Greene on March 20,

1996, Greene still had "a limited range of motion" in his knee

and was "having some painful popping coming from the back of his

knee."   Dr. Persons' March 20 report indicated that Greene was

still suffering discomfort and tenderness and was using a cane.

In view of Greene's continuing problems, Dr. Persons recommended

additional surgery and stated, "At this time I don't think he is

able to do any manual labor until this problem is fixed."
     Greene's testimony is further evidence in support of the

commission's decision that he was unable to return to his

pre-injury employment after March 20, 1996.   At the hearing,

Greene testified that he was having trouble going up and down

steps, his knee was swelling, and he could not straighten his leg

completely.    Greene testified that sitting for long periods of

time caused pain and walking on uneven terrain caused sharp pain

in his knee.

     For these reasons, we affirm the commission's finding that

Greene was entitled to disability benefits commencing April 24,

1995 and continuing.   Because the record does not establish

whether Dr. Holden's reports were accepted for filing by the

commission, we remand the case to the commission for a

determination whether those reports were properly filed and, if

so, whether the "circumstances require a modification" of

benefits after January 23, 1997.




                                  -8-
      Affirmed and remanded.




-9-